Citation Nr: 1809259	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-10 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the fingers.

2.  Entitlement to an increased rating for a cervical spine disability, rated as 10 percent disabling.

3.  Entitlement to an increased rating for a lumbar spine disability, rated as 10 percent disabling until January 27, 2011, and as 20 percent disabling thereafter.

4.  Entitlement to an increased rating for a right shoulder disability, rated as 10 percent disabling.

5.  Entitlement to an increased rating for a left shoulder disability, rated as 10 percent disabling.

6.  Entitlement to an increased rating for a right elbow disability, rated as 10 percent disabling.

7.  Entitlement to an increased rating for a left elbow disability, rated as 10 percent disabling.

8.  Entitlement to an increased rating for a right knee disability, rated as 10 percent disabling.

9.  Entitlement to an increased rating for a left knee disability, rated as 10 percent disabling.

10.  Entitlement to an increased rating for a right hip disability, rated as 10 percent disabling.

11.  Entitlement to an increased rating for a left hip disability, rated as 10 percent disabling.

12.  Entitlement to an increased rating for a right wrist disability, rated as 10 percent disabling.

13.  Entitlement to an increased rating for a left wrist disability, rated as 10 percent disabling.

14.  Entitlement to an increased compensable rating for a right ankle disability.

15.  Entitlement to an increased compensable rating for a left ankle disability.

16.  Entitlement to an increased compensable rating for right hallux limitus with arthritis.

17.  Entitlement to an increased compensable rating for left hallux limitus with arthritis.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to October 1985, April 1991 to August 1991, February 1992 to September 1992, and from October 1992 to July 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of a Department of Veterans Affairs Regional Office (RO).

The issues of entitlement to increased ratings for a cervical spine disability, a lumbar spine disability, bilateral shoulder, elbows, knees, hips, ankles, and wrist disabilities, a bilateral hallux limitus with arthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's arthritis of the bilateral fingers is as likely as not caused or aggravated by active service.

CONCLUSION OF LAW

Arthritis of the right and left fingers was incurred or aggravated in service.  38 U.S.C. §§ 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. §  3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim.

In this case, the Veteran has been awarded service connection for both rheumatoid arthritis of multiple joints and arthritis of the spine.  On April 2008 VA examination, the Veteran reported that his fingers on both hands tended to cramp, and were also painful and stiff.  He had been experiencing these symptoms for 23 years.  After physically examining the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the fingers, bilaterally.

Given that the April 2008 VA examination was conducted within the same year as the Veteran's release from active service, the Board finds that service connection for arthritis of both the left and right fingers is warranted pursuant to 38 C.F.R. § 3.307, 3.309.  


ORDER

Service connection for arthritis of the right fingers is granted.

Service connection for arthritis of the left fingers is granted.


REMAND

New VA examinations are necessary in order to accurately determine the severity of the Veteran's cervical spine disability, lumbar spine disability, bilateral shoulder, elbows, knees, hips, ankles, and wrist disabilities, and bilateral hallux limitus with arthritis.  As noted by the Veteran's representative, at the time of the most recent November 2016 VA examination, the Veteran had recently been involved in a motor vehicle accident that had caused pain to multiple joints.  While the examiner found that the Veteran's current complaints of pain were more likely related to that recent accident rather than to his service-connected arthritis, the examiner also stated that the Veteran was 'pending evaluation' for these recent injuries.  In order to determine the current state of the Veteran's service-connected musculoskeletal disabilities, new examinations are necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated since November 2016.  Inquire with the Veteran to determine if there are any outstanding private treatment records to obtain.  If so, attempt to obtain all private treatment records.

2.  Schedule the Veteran for a VA examination to assess the current severity of his a) cervical spine disability,  b) lumbar spine disability, c) bilateral shoulder disabilities, d) bilateral elbow disabilities, e) bilateral knee disabilities, f) bilateral hip disabilities, g) bilateral ankle disabilities, h) bilateral wrist disabilities, and i) bilateral hallux limitus with arthritis. The appropriate DBQ should be used for these examinations, if available.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case.  Allow the appropriate time for response, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


